KNOX, District Judge.
The within petition is denied on the ground that there is no showing that the Prohibition Administrator has violated the injunction order of Judge Thaeher. As was held in Olivett Distributing Co. v. Bowers (D. C.) 14 F.(2d) 318, the continuance in force of a basic permit does not carry with it an absolute right to the withdrawals specified therein. The issuance of withdrawal permits is within the discretion, to be exercised in good faith, of course, of the Administrator. From all that is before me, I am not satisfied that such discretion has been abused.
Furthermore, the proper procedure to correct any misconduct in the premises on the part of the Administrator is to review his aetion under section 6 of title 2 of the National Prohibition Act (27 USCA § 16).